[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     JULY 28, 2010
                                       No. 10-10597                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                             D.C. Docket No. 0:09-cr-60197-JIC-1

UNITED STATES OF AMERICA,

llllllllllllllllllll                                                 Plaintiff-Appellee,

                                            versus


GVON LA QUA WYCHE,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (July 28, 2010)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Gvon La Qua Wyche appeals his sentence of 24 months of imprisonment for
conspiring to commit bank fraud. 18 U.S.C. § 371. Wyche challenges the

enhancement of his sentence for his leading role in the offense. United States

Sentencing Guideline § 3B1.1. We affirm.

      The district court did not err by applying the aggravating role enhancement.

Wyche orchestrated an extensive conspiracy to commit bank fraud. Id. § 3B1.1(a).

Wyche recruited Leroy Thibou to enlist coconspirators into whose bank accounts

Wyche transferred electronically money owned by the Bank of America. Wyche

controlled the bank accounts, instructed the coconspirators how to withdraw the

proceeds, and disbursed the proceeds. Wyche ordinarily received the largest

percentage of the proceeds.

      Even if the district court had erred in enhancing Wyche’s sentence, that

error would have been harmless. The district court stated that it would have

imposed the same sentence regardless of whether the enhancement was applicable.

See United States v. Keene, 470 F.3d 1347, 1348–49 (11th Cir. 2006).

      Wyche’s sentence is AFFIRMED.




                                         2